          Case 1:19-cr-00670-LGS Document 64 Filed 03/19/21 Page 1 of 2




                                              March 18, 2021

VIA ECF                           The application is GRANTED. Defendant's counsel shall promptly
                                  coordinate with courthouse IT systems and the U.S. Marshals to
Honorable Lorna G. Schofield      facilitate this procedure.
United States District Judge
United States District Court  SO ORDERED.
Southern District of New York
500 Pearl Street              Dated: March 19, 2021
New York, New York 10007             New York, New York

Re:    United States v. Shoendale Jarrett
       19 Cr. 670 (LGS) (S.D.N.Y.)

Honorable Judge Schofield:

       The Court has scheduled a hearing for March 22, 2021 regarding the admissibility of the
purported identifications of Mr. Jarrett made by one police officer and three parole officers.
(Docs. 51, 54.) We write to respectfully request that Mr. Jarrett be permitted to view this hearing
from a separate room in the courthouse.

        As the Court knows, the defense has moved to exclude the Government’s proffered
witness identifications on the grounds that, inter alia, the witnesses lacked a sufficient basis of
familiarity with Mr. Jarrett and that their lay opinions about whether Mr. Jarrett was depicted in
surveillance footage were improperly bolstered by the unnecessarily suggestive procedures the
police used to elicit these opinions. (See Docs. 41, 48.) At the upcoming hearing, the
Government intends to call these witnesses to testify about the circumstances surrounding their
identifications of Mr. Jarrett and their basis of familiarity with him. (Docs. 47, 53.)

        To prevent any possible identifications from being improperly bolstered or reinforced by
the witnesses’ viewing of Mr. Jarrett during the hearing, we respectfully request that Mr. Jarrett
be permitted to view the hearing via a live-audio and video feed. Allowing the witnesses to view
Mr. Jarrett during the hearing would only further undermine the reliability of any subsequent
identification opinions they might offer at trial.

        The procedure proposed herein has been approved in several recent cases in this Circuit
in which similar identification issues were presented. See, e.g., United States v. Woodford, No.
18 Cr. 654 (KAM) (E.D.N.Y.); United States v Watson, No. 19 Cr. 004 (WFK) (E.D.N.Y.);
United States v. Hill, No. 12 Cr. 214 (KAM) (E.D.N.Y.). If the Court grants this request, the
undersigned will coordinate with the courthouse’s IT staff to coordinate this process.
          Case 1:19-cr-00670-LGS Document 64 Filed 03/19/21 Page 2 of 2

The Honorable Lorna Schofield                                                      Page 2
March 18, 2021

       Re:     United States v. Shoendale Jarrett, 19 CR 670 (LGS)

        Earlier this week, we asked the government for its position regarding this application but
it has yet to tell us.

                                             Respectfully submitted,

                                             /s/ Julia Gatto
                                             Julia Gatto
                                             Assistant Federal Defender
                                             212-417-8750

cc (via ECF): AUSA Thomas John Wright, Esq.




                                                2
